. Per Curiam. Petitioner moves for an abbreviated briefing schedule. Because this is a mandamus action, we already have expedited this matter. On May 1, 1992, petitioner filed this original action, and the state filed its response ten days later. The record required supplementation which was granted on June 8, 1992. Petitioner filed her brief on June 22, 1992, and the state’s brief is due on July 22, 1992. Petitioner’s reply brief, if any, will be due on or before August 6, 1992. Petitioner’s motion to expedite was not filed until June 25, 1992, and at this stage of the briefing schedule, it is impossible to accelerate this matter more than it already has been. Submission of the case also will be advanced.  The state in its response to the mandamus petition herein states an interlocutory appeal in the case of Joseph Wicker v. State, No. 92-245, is also pending and describes how that matter might be relevant to this action. Accordingly, we will also expedite the Wicker case, so both cases are to be submitted at the same time.